Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of manufacturing a back electrode type solar cell, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 4th, 2022.
Applicant's election with traverse of claims 1-16 in the reply filed on January 4th, 2022 is acknowledged.  The traversal is on the ground(s) that 52n of Ide is not an n-type semiconductor layer but rather a transparent electrode layer 52n, and 55n is not a second electrode but rather a collection electrode 55n.

This is not found persuasive because Fujiwara (JP-2016164930-A) teaches a back electrode type solar cell (Figure 12) comprising:
a semiconductor substrate having a back surface (Figure 12, #1);
a p-type semiconductor layer (Figure 12, #3) and a first electrode layer (Figure 12, #12) sequentially laminated on an area of the back surface of the semiconductor substrate (Figure 12, #1);
an n-type semiconductor layer (Figure 12, #5) and a second electrode layer (Figure 12, #11) sequentially laminated on a different area of the back surface of the semiconductor substrate (Figure 12, #1);
a portion of the n-type semiconductor layer indirectly overlaps a portion of the p-type semiconductor layer (See Annotated Fujiwara Figure 12, below);
the first electrode layer (Figure 12, #12) is separated from the n-type semiconductor layer (Figure 12, #5) and overlaps a different portion of the p-type semiconductor layer (The portion of 3 that is directly underneath 12);
the second electrode layer (Figure 12, #11) entirely covers the portion of the n-type semiconductor layer that overlaps the portion of the p-type semiconductor layer (See Annotated Fujiwara Figure 12, below).
Annotated Fujiwara Figure 12

    PNG
    media_image1.png
    864
    1525
    media_image1.png
    Greyscale



The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara (JP-2016164930-A).  Fujiwara is mapped to the English machine translation provided by the EPO website.

In view of Claim 1, Fujiwara teaches a back electrode type solar cell (Figure 12 – Paragraph 0023 & 0092) comprising:
a semiconductor substrate having a back surface (Figure 12, #1);
a p-type semiconductor layer (Figure 12, #3) and a first electrode layer (Figure 12, #12) sequentially laminated on an area of the back surface of the semiconductor substrate (Figure 12, #1);
an n-type semiconductor layer (Figure 12, #5) and a second electrode layer (Figure 12, #11) sequentially laminated on a different area of the back surface of the semiconductor substrate (Figure 12, #1);
a portion of the n-type semiconductor layer indirectly overlaps a portion of the p-type semiconductor layer (See Annotated Fujiwara Figure 12, below);
the first electrode layer (Figure 12, #12) is separated from the n-type semiconductor layer (Figure 12, #5) and overlaps a different portion of the p-type semiconductor layer (The portion of 3 that is directly underneath 12);
the second electrode layer (Figure 12, #11) entirely covers the portion of the n-type semiconductor layer that overlaps the portion of the p-type semiconductor layer (See Annotated Fujiwara Figure 12, below).
Annotated Fujiwara Figure 12

    PNG
    media_image1.png
    864
    1525
    media_image1.png
    Greyscale

	In view of Claim 2, Fujiwara is relied upon for the reasons given above in addressing Claim 1.  Fujiwara teaches the n-type semiconductor layer (Figure 12, #5) has a side edge facing in a direction towards the first electrode layer (Figure 12, #12), and the second electrode layer (Figure 12, #11) extends beyond the side edge of the n-type semiconductor layer in the direction toward the first electrode layer (See Annotated Fujiwara Figure 12, above).


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ji et al. (US 2011/0056545 A1).

In view of Claim 1, Ji et al. teaches a back electrode type solar cell (Figure 10) comprising:
a semiconductor substrate having a back surface (Figure 10, #110 & Paragraph 0051);
a p-type semiconductor layer (Figure 10, #172) and a first electrode layer (Figure 10, #152) sequentially laminated on an area of the back surface of the semiconductor substrate (Figure 10, #110); and
When the semiconductor substrate is p-type, layer 172 is a p+ region (Paragraph 0051 & 0062).
an n-type semiconductor layer (Figure 10, #121 & Paragraph 0068) and a second electrode layer (Figure 10, #151) sequentially laminated on a different area of the back surface of the semiconductor substrate (Figure 10, #110), wherein
a portion of the n-type semiconductor layer indirectly overlaps a portion of the p-type semiconductor layer (See Annotated Ji et al. Figure 10, below)
the first electrode layer (Figure 10, #152) is separated from the n-type semiconductor layer (Figure 10, #121) and overlaps a different portion of the p-type semiconductor layer (Figure 10, the portion of 172 directly on 152), and
the second electrode layer entirely covers the portion of the n-type semiconductor layer that overlaps the portion of the p-type semiconductor layer (See Annotated Ji et al. Figure 10, below).
Annotated Ji et al. Figure 10

    PNG
    media_image2.png
    400
    868
    media_image2.png
    Greyscale

	In view of Claim 2, Ji et al. is relied upon for the reasons given above in addressing Claim 1.  Ji et al. teaches that the n-type semiconductor layer has a side edge (Figure 10, #121) facing in a direction toward the first electrode layer (Figure 10, #152), and the second electrode (Figure 10, #151) extends beyond the side edge of the n-type semiconductor layer in the direction toward the first electrode layer (See Annotated Ji et al. Figure 10, above).

	In view of Claim 3, Ji et al. is relied upon for the reasons given above in addressing Claim 1.  Ji et al. teaches an insulating layer extending between the portion of the p-type semiconductor layer and the portion of the n-type semiconductor layer (Figure 10, #161c & Paragraph 0162).

	In view of Claim 4, Ji et al. is relied upon for the reasons given above in addressing Claim 3.  Ji et al. teaches that the n-type semiconductor layer has a side edge (Figure 10, #121) facing in a direction toward the first electrode layer (Figure 10, #152), and the second electrode (Figure 10, #151) extends beyond the side edge of the n-type semiconductor layer in the direction toward the first electrode layer (See Annotated Ji et al. Figure 10, above).



	In view of Claim 6, Ji et al. is relied upon for the reasons given above in addressing Claim 2. Ji et al. teaches an insulating layer extending between the portion of the p-type semiconductor layer and the portion of the n-type semiconductor layer (Figure 10, #161c & Paragraph 0162).

	In view of Claim 7, Ji et al. is relied upon for the reasons given above in addressing Claim 6. Ji et al. teaches that the n-type semiconductor layer has a side edge (Figure 10, #121) facing in a direction toward the first electrode layer (Figure 10, #152), and the insulating layer extends beyond the side edge of the n-type semiconductor layer in the direction toward the first electrode layer (Figure 10, #161c).

	In view of Claim 8, Ji et al. is relied upon for the reasons given above in addressing Claim 7.  Ji et al. teaches that the first electrode layer (Figure 10, #151) is adjacent to the insulating layer (Figure 10, #161c).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 9-16 care rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US 2011/0056545 A1) in view of PVEducation “Solar Cells, Modules, and Arrays”.

In view of Claims 9-16, Ji et al. is relied upon for the reasons given above in addressing Claims 1-8.  Ji et al. does not explicitly state that the solar cell is apart of a solar module.
	PVEducation teaches that a solar cell is the basic building block of a solar module and that by increasing the number of solar cells the module voltage and wattage increases, wherein solar modules are typically used for residential or commercial/utility grids (Page 2).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the solar cell of Ji et al. into a larger module for the advantage of increasing the voltage and wattage so as to utilize the cell in a residential or commercial/utility grid.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.